DETAILED ACTION
The following Office action concerns Patent Application Number 17/042,662.  Claims 1-26 are pending in the application.
Claims 2-10, 12-16, 19-26 are withdrawn from consideration as being drawn to non-elected inventions or species.
The applicant’s amendment filed July 1, 2022 has been entered.
Election/Restrictions
A restriction requirement was sent to the Applicant on May 2, 2022.  The Applicant was required to elect among several groups of inventions and chemical species.  The Applicant responded to the restriction requirement on July 1, 2022 and elected Group I, claims 1-18, and a species of compound wherein RT1 and RT2 are selected from formula TG in claim 11.  Since the election was not made with traverse, it is treated as being made without traverse.  Accordingly, claims 2-10, 12-16, 19-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 11, 17 and 18 are rejected under 35 U.S.C. § 112(b) because the claims fail to define clearly the variable terms included in formula I.  For example, the limitation “Ar1, Ar2 a group selected from...” in claim 1 lacks a verb connecting Ar1 and Ar2 to “a group selected from...”  Typical verbs used in this context are “is,” “are,” “comprise” or “consists of.”  Without the connecting verb the scope of the claims cannot be determined.  This rejection applies to variables Ar1-8, U1, U2, V1, W1-4, all R’s, Y1, Y2, Ls, X, a, b, k, m, L, Z1, Z2.  
Claims  1, 11, 17 and 18 are rejected under 35 U.S.C. § 112(b) because the term “preferably” is indefinite (multiple occurrences).  It is unclear if the preferred elements are required. 
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 11 and 17 are rejected under 35 U.S.C. § 102 as being anticipated by Danyang et al (Dyes and Pigments, 2018, included in the applicant’s IDS).  
Danyang et al teaches an organic semiconductor compound having the structure:

    PNG
    media_image1.png
    209
    329
    media_image1.png
    Greyscale

(Fig. 3, p. 12).  The above compound satisfies claimed formula I and formula TG for groups RT1 and RT2.  The compound is an electron acceptor (p. 12).  The compound is blended with a donor compound having photoactive properties (p. 6; Fig. 4, p. 14).  The compound is used in a solar cell device (p. 4).
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Mitchell et al (US 2019/0237672) in view of Danyang et al.
Mitchell et al teaches a composition comprising a blend of an electron acceptor compound and an electron donor compound, wherein the acceptor is an n-type semiconductor and the donor is a p-type semiconductor (abstract).  The composition is used in a solar cell device (abstract).
Mitchell et al does not teach that the acceptor compound has the structure shown by claimed formula I.
However, Danyang et al teaches an acceptor compound for a solar cell which satisfies claimed formula I as described above.  The acceptor compound is blended with donor compound to form the solar cell composition (p. 6).  The electron acceptor compound provides improved absorption and electron transport (p. 3).  A person of ordinary skill in the art would have been motivated to combine the acceptor compound of Danyang et al with the solar cell composition of Mitchell et al in order to obtain improved absorption and electron transport abilities.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 21, 2022